COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


RICHARD ALLEN FRAYER
                                                                  MEMORANDUM OPINION *
v.     Record No. 1987-10-3                                            PER CURIAM
                                                                     FEBRUARY 1, 2011
WILLIAMS BROTHERS LAWN & TREE SERVICE
 AND BUILDING INSURANCE ASSOCIATION, INC.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (John S. Hart, Jr.; Hart Law Offices, on brief), for appellant.

                 (Robert M. Himmel; Lucas & Kite PLC, on brief), for appellees.


       Richard Allen Frayer appeals a decision of the Workers’ Compensation Commission

finding he unjustifiably refused vocational rehabilitation services. We have reviewed the record

and the commission’s opinion and find this appeal is without merit. Accordingly, we affirm for

the reasons stated by the commission in its final opinion. See Frayer v. Williams Bros. Lawn &

Tree Serv., VWC File No. 231-98-27 (Aug. 23, 2010). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.